 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
 3
                                                                Dec 06, 2019
 4
                                                                     SEAN F. MCAVOY, CLERK

 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 DEAN W. LODMELL,                           No. 2:19-cv-05010-SAB
11               Plaintiff,
12               v.                           ORDER DISMISSING
13 JOAN LAFRANCE, and JOYCE                   COMPLAINT
14 VAN LINES, INC.,
15               Defendants.
16        On September 16, 2019, the Court issued an Order in the above-captioned
17 matter directing Plaintiff to file an Amended Complaint within 30 days of the
18 Order’s entry. ECF No. 7 at 6. Plaintiff has failed to file an Amended Complaint.
19        Accordingly, IT IS HEREBY ORDERED:
20        1. Plaintiff’s Complaint, ECF No. 1, is DISMISSED with prejudice.
21        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
22 this Order, provide copies to counsel, and close the file.
23               DATED this 6th day of December 2019.
24
25
26
27
28                                                    6WDQOH\$%DVWLDQ
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
     ORDER DISMISSING COMPLAINT * 1
